Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 April 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 3 recites “not been formed with, treated with said treatment to provide” renders the claim indefinite. In claim 1, the microfeature can be formed by either forming or treating the surface which are alternatives to one another. It is unclear if this claim intends to be forming the microfeatures with both the forming and treating or just one of either. In an effort to compact prosecution, the claim will be interpreted as --not been formed with, or treated with said treatment to provide--
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 3961917).
Regarding claim 1, Johnson discloses a drip chamber (10, col 2, lines 53-56) comprising: a hollow body (18, figure 1) having a top and a bottom (top and bottom shown in figure 1); an inlet (16, figure 1, col 2, lines 60-61) in fluid communication with the hollow body; an outlet (19, figure 1, col 2, lines 60-63) in fluid communication with the hollow body at the bottom of the hollow body (figure 1); and a nucleation column (14, figure 1, col 5, lines 23-33)) having an outer surface (45, figure 1), wherein the hollow body is defined by a sidewall (12, figure 1) and has an interior (18 is the interior), the sidewall has an inner surface (inner surface of 12), the nucleation column extends into the interior (14 is in the interior of the chamber), the nucleation column has been formed with, or treated by a treatment to form, microfeatures in or on the outer surface that provide nucleation sites for nucleation and amalgamation of microbubbles in a liquid that contacts the outer surface (col 4, lines 48-57, the surface is formed with surface features such as pores, col 5, lines 25-45, “During the passage of liquid through the member 14 into the chamber the dissolved gases will continue to coalesce on the surface 45 until a sufficiently large air bubble is formed, at which time the bubble of air will rise from the surface 45 of the member 14 to the top of the casing 12. When the collected gases at the top of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-6, 8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 3961917) in view of Swanson (US 2010/0055003).
Regarding claim 2, Johnson further teaches the nucleation column comprises a material (col 4, lines 48-50) but does not teach a population of the microfeatures at the outer surface is 
Swanson discloses surface treatments relatively pertinent to problem posed by Applicant of coating surfaces to achieve desired properties. Swanson teaches a population of the microfeatures at the outer surface is greater than a population of the microfeatures at a surface of the same material but that has not been formed with, treated with said treatment to provide, the microfeatures ([0012], a textured surface and a coating can be used to achieve a surface with features that are textured to promote nucleation).
Swanson provides a coating and textured surface in order to enhance nucleation ([0012]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Johnson with Swanson to enhance the number of nucleation sites.
Regarding claims 5-6, while Johnson does not teach the coating, Swanson further teaches a coating treatment on the outer surface ([0012], a textured surface and a coating can be used to achieve a surface with features that are textured to promote nucleation).
Swanson provides a coating and textured surface in order to enhance nucleation ([0012]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Johnson with Swanson to enhance the number of nucleation sites.
Regarding claim 8, Johnson discloses a drip chamber (10, col 2, lines 53-56) comprising: a hollow body (18, figure 1) having a top and a bottom (top and bottom shown in figure 1); an inlet (16, figure 1, col 2, lines 60-61) in fluid communication with the hollow body; an outlet (19, figure 1, col 2, lines 60-63) in fluid communication with the hollow body at the bottom of the hollow body (figure 1); and wherein the hollow body is defined by a sidewall (12, figure 1) and has an interior (18 is the interior), the sidewall has an inner surface (inner surface of 12).
Johnson does not teach the inner surface has been treated by a treatment to form microfeatures in or on the inner surface, a population of the microfeatures at the outer surface is greater than a population of the microfeatures at a surface of the same material but that has not been formed with, treated with said treatment to provide, the microfeatures provide nucleation sites for nucleation and amalgamation of the microbubbles in a liquid that contacts the surface.
Swanson discloses surface treatments relatively pertinent to problem posed by Applicant of coating surfaces to achieve desired properties. Swanson teaches a population of the microfeatures at the surface is greater than a population of the microfeatures at a surface of the same material but that has not been formed with, treated with said treatment to provide, the microfeatures provide nucleation sites for nucleation and amalgamation of the microbubbles in a liquid that contacts the surface ([0012], a textured surface and a coating can be used to achieve a surface with features that are textured to promote nucleation).
Swanson provides a coating and textured surface in order to enhance nucleation ([0012]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Johnson with Swanson to enhance the number of nucleation sites.
Regarding claim 11, Johnson further discloses a nucleation column (14, figure 1, col 5, lines 23-33)) inside the hollow body.
Regarding claims 12-13, while Johnson does not teach the coating, Swanson further teaches a coating treatment on the outer surface ([0012], a textured surface and a coating can be used to achieve a surface with features that are textured to promote nucleation).
Swanson provides a coating and textured surface in order to enhance nucleation ([0012]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Johnson with Swanson to enhance the number of nucleation sites.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 3961917) in view of Kasulin (US 3775339).
Regarding claims 3-4, Johnson does not teach a bubble catcher in the bottom of the hollow body, the bubble catcher providing flow passages providing fluid communication between 
Kasulin discloses a bubble catcher in the bottom of the hollow body (see annotated figure below), the bubble catcher providing flow passages providing fluid communication between the interior of the hollow body and the outlet (under the bubble catcher the passage provides communication between outlet and the body), wherein the nucleation column extends from the bubble catcher into the interior of the hollow body (see annotated figure below, the column extends from the catcher.
Kasulin provides the bubble catcher to allow blood that has been defoamed to build before exiting the chamber (col 3, lines 23-25) which prevents foam from getting into the outlet. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Johnson with the placement of Kasulin in order to prevent bubbles from getting into the outlet.

    PNG
    media_image1.png
    606
    409
    media_image1.png
    Greyscale

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Swanson further in view of Smith (US 2017/0021385).
Regarding claim 7 and 14, Johnson and Swanson do not teach the coating with microparticles. Swanson only acknowledges the surface features be microns ([0013]).
Smith discloses methods of coating surfaces relatively pertinent to problem posed by Applicant of coating surfaces to achieve desired properties. Smith teaches microparticles that can be used in a coating to nucleate surfaces ([0109]).
Smith provides microparticles to serve as nucleation sites and stabilize the solution ([0109]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Johnson and Swanson with microparticles of Smith to stabilize the solution while creating nucleation points.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 3961917) in view of Swanson further in view of Kasulin (US 3775339).
Regarding claims 9-10, Johnson does not teach a bubble catcher in the bottom of the hollow body, the bubble catcher providing flow passages providing fluid communication between the interior of the hollow body and the outlet, wherein the nucleation column extends from the bubble catcher into the interior of the hollow body.
Kasulin discloses a bubble catcher in the bottom of the hollow body (see annotated figure above), the bubble catcher providing flow passages providing fluid communication between the interior of the hollow body and the outlet (under the bubble catcher the passage provides communication between outlet and the body), wherein the nucleation column extends from the bubble catcher into the interior of the hollow body (see annotated figure above, the column extends from the catcher.
Kasulin provides the bubble catcher to allow blood that has been defoamed to build before exiting the chamber (col 3, lines 23-25) which prevents foam from getting into the outlet. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Johnson with the placement of Kasulin in order to prevent bubbles from getting into the outlet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Monzen (US 4664682) - a blood reservoir comprising a hollow housing and filtration/defoaming and blood collecting sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781